Citation Nr: 1128825	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  10-31 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service-connected death pension.

2.  Entitlement to accrued benefits.

3.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of an individual (hereinafter "the decedent") who had recognized service in the Philippine Scouts from June 1946 to March 1949.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

Due to certain procedural irregularities in this case, the issue of entitlement to dependency and indemnity compensation (DIC) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required. 


FINDINGS OF FACT

1.  The service department records show that the decedent served with the Philippine Scouts from June 1946 to March 1949.

2.  According to the official certificate of death, the decedent died in April 2004.

3.  The appellant did not file a claim for death benefits or accrued benefits until August 2009, which was more than one year after the decedent's death.


CONCLUSIONS OF LAW

1.  The legal criteria for basic eligibility for VA non-service-connected death pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2010).

2.  The requirements for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  Nonetheless, we do note that a letter was sent to the appellant in June 2010 explaining the evidence she would need to substantiate her claims, and the July 2010 Statement of the Case (SOC) included the laws and regulations pertaining to death pension and accrued benefits.  The appellant submitted various statements subsequent to receiving the SOC, and has not identified any additional pertinent evidence which should have been obtained.  

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Entitlement to Death Pension

The law authorizes the payment of non-service-connected disability pension to a veteran of wartime service who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.

In addition, the Secretary of Veterans Affairs shall pay pension for non-service-connected death to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, U.S. Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service- connected disability.  38 U.S.C.A. § 1541.


In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).


Persons with service in the Philippine Commonwealth Army, U.S. Armed Forces, Far East (USAFFE), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to non-service-connected disability pension.  See 38 U.S.C.A. § 107; see also Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

The decedent has been determined by the appropriate service department to have served with the Philippine Scouts from June 1946 to March 1949, with no other documented service.  The service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Moreover, the appellant has not submitted any information contrary to that provided to and used by the service department in its verification of the decedent's service.  In addition, the Board notes that the official documents do not indicate, and the appellant has not contended, that the decedent had any service which would render her eligible for death pension.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. § 3.8(a).  

The decedent's recognized service falls into a service category which expressly has been deemed not to be active military service for the purpose of receiving VA non-service-connected pension benefits.  Thus, the appellant is not entitled to VA death pension benefits, because such an award must be predicated upon the decedent's eligibility.  With his eligibility lacking, so, too, is hers.  Since the law is dispositive of her claim, her appeal as to this issue must be terminated because of the absence of legal merit or the lack of entitlement under the law, analogous to Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim upon which relief can be granted.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



III.  Entitlement to Accrued Benefits

The pertinent law and regulations governing claims for accrued benefits state that, upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension or dependency and indemnity compensation by a surviving spouse shall include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 3.152(b).

In this case, the appellant's husband died in April 2004.  At the time of his death, the decedent did not have any service-connected disabilities, nor was there any claim for compensation pending.  A review of the file reveals the appellant did not submit a claim for accrued benefits until more than one year after her husband's death.  In this regard, the Board notes that the appellant submitted her formal claim in August 2009, which was over five years after the decedent's death.  Therefore, because the appellant's claim for death benefits (on VA Form 21-534, which also included a claim for accrued benefits) was received in excess of the one-year time requirement, she is not legally entitled to accrued benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).

The law pertaining to eligibility for accrued benefits is dispositive of this issue, therefore the appellant's claim must be denied because of the absence of legal entitlement under the law.  See Sabonis, 6 Vet. App. at 430 (1994).



ORDER

Entitlement to non-service-connected death pension is denied.

Entitlement to accrued benefits is denied.


REMAND

Unfortunately, due to an apparent misunderstanding and/or miscommunication between the appellant and the RO as to two separate and distinct bases for potential entitlement to dependency and indemnity compensation, this case must be remanded in part.

When she filed her VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child) in August 2009, the appellant checked a box in Item 7 indicating that she was not claiming service connection for the cause of death of her husband.  Under 38 U.S.C.A. § 5101(b)(1) and 38 C.F.R. § 3.152(b)(1), a claim by a surviving spouse for death pension shall be considered a claim for DIC.  See Isenhart v. Derwinski, 3 Vet. App. 177 (1992).

Subsequently the RO, in its letter denying the appellant's claims in September 2009, did not adjudicate the issue of service connection for cause of death (a benefit which can confer entitlement to DIC under 38 U.S.C.A. § 1310).  The RO specifically denied entitlement to death pension, to accrued benefits, and to DIC under 38 U.S.C.A. § 1318.  Thus, the RO did adjudicate a DIC claim, albeit only under the section 1318 law.

In her February 2010 Notice of Disagreement (NOD), the appellant expressed disagreement with the denial of DIC benefits.  The RO responded by providing her with the July 2010 SOC and, later, the August 2010 SSOC.  However, both of them discussed and adjudicated the issue of service connection for cause of death (which the appellant specifically indicated she was not claiming on her VA Form 21-534, and which issue was not addressed in the initial September 2009 adjudication of the claim) instead of DIC under 38 U.S.C.A. § 1318. 

Thus, the appellant has not been furnished a Statement of the Case which addresses the issue of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to DIC under 38 U.S.C.A. § 1318 must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

1.   After conducting any necessary development, provide the appellant with a Statement of the Case addressing the issue of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  She should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also assure that all VCAA notice and assistance requirements are satisfied.

2.  If, and only if, the appeal as to entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is timely perfected, return the matter to the Board for further appellate consideration, if otherwise in order.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


